Name: 1999/43/EC: Commission Decision of 22 December 1998 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of CGA 279 202 (trifloxystrobin), clefoxydim (BAS 625H), etoxazol and ferric phosphate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (notified under document number C(1998) 4355) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  marketing;  European Union law;  means of agricultural production;  health
 Date Published: 1999-01-19

 Avis juridique important|31999D00431999/43/EC: Commission Decision of 22 December 1998 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of CGA 279 202 (trifloxystrobin), clefoxydim (BAS 625H), etoxazol and ferric phosphate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (notified under document number C(1998) 4355) (Text with EEA relevance) Official Journal L 014 , 19/01/1999 P. 0030 - 0031COMMISSION DECISION of 22 December 1998 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of CGA 279 202 (trifloxystrobin), clefoxydim (BAS 625H), etoxazol and ferric phosphate in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market (notified under document number C(1998) 4355) (Text with EEA relevance) (1999/43/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market (1) as last amended by Commission Directive 98/47/EC (2) and in particular Article 6(3) thereof,Whereas Directive 91/414/EEC (hereinafter 'the Directive`) has provided for the development of a Community list of active substances authorised for incorporation in plant protection products;Whereas applicants have submitted dossiers for four active substances to Member States' authorities in view of obtaining the inclusion of the active substances in Annex I to the Directive;Whereas a dossier for the active substance CGA 279 202 (trifloxystrobin) was submitted by Novaritis Crop Protection UK Ltd to the United Kingdom authorities on 28 January 1998;Whereas a dossier for the active substance clefoxydim (BAS 625H) was submitted by BASF AG to the Spanish authorities on 2 April 1998;Whereas a dossier for the active substance etoxazol was submitted by Sumitomo Chemical Agro Europe SA to the French authorities on 21 April 1998;Whereas a dossier for the active substance ferric phosphate was submitted by W. Neudorff GmbH to the German authorities on 27 August 1998;Whereas the said authorities indicated to the Commission the results of a first examination of the completeness of the dossier with regard to the date and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive; whereas subsequently, in accordance with the provisions of Article 6(2), the dossiers were submitted by the applicant to the Commission and other Member States;Whereas the dossiers for CGA 279 202 (trifloxystrobin), clefoxydim (BAS 625H), etoxazol and ferric phosphate were referred to the Standing Committee on Plant Health on 15 October 1998;Whereas Article 6(3) of the Directive requires it being confirmed at the level of the Community that each dossier is to be considered as satisfying, in principle, the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive;Whereas such confirmation is necessary in order to pursue the detailed examination of the dossier as well as in order to open to Member States the possibility of granting provisional authorisation for plant protection products containing this active substance in due respect of the conditions laid down in Article 8(1) of the Directive, and in particular the condition to make a detailed assessment of the active substances and the plant protection products with regard to the requirements of the Directive;Whereas such Decision does not prejudice that further data or information may be requested from the applicant where it would appear during the detailed examination that such information or data are required for a Decision to be taken;Whereas it is understood between the Member States and the Commission that the United Kingdom will pursue the detailed examination for the dossier for CGA 279 202 (trifloxystrobin), that Spain will pursue the detailed examination for the dossier for clefoxydim (BAS 625H), that France will pursue the detailed examination for the dossier for etoxazol, and that Germany will pursue the detailed examination for the dossier for ferric phosphate;Whereas the United Kingdom, Spain, France and Germany will report the conclusions of their examinations accompanied by any recommendations on the inclusion or non-inclusion and any conditions related thereto to the Commission as soon as possible and at the latest within a period of one year; whereas on receipt of this report the detailed examination will be continued with the expertise from all Member States within the framework of the Standing Committee on Plant Health;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 The following dossiers satisfy in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive, taking into account the uses proposed.1. The dossier submitted by Novaritis Crop Protection UK Ltd to the Commission and the Member States with a view to the inclusion of CGA 279 202 (trifloxystrobin) as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 15 October 1998.2. The dossier submitted by BASF AG to the Commission and the Member States with a view to the inclusion of clefoxydim (BAS 625H) as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 15 October 1998.3. The dossier submitted by Sumitomo Chemical Agro Europe SA to the Commission and the Member States with a view to the inclusion of etoxazol as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 15 October 1998.4. The dossier submitted by W. Neudorff GmbH KG to the Commission and the Member States with a view to the inclusion of ferric phosphate as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 15 October 1998.Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 230, 19. 8. 1991, p. 1.(2) OJ L 191, 7. 7. 1998, p. 50.